DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019)).
2019 PEG Step
Analysis of Claims 1–17 
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-9 recite a system and therefore directed to the statutory class of machine or manufacture. Claims 10-17 recite a method and therefore directed to the statutory class of process.
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the computer components (i.e., additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for conducting an investment transaction on allocated amount of money. This type of method of organizing human activity is similar to a commercial interactions such as sales activities and business relations. Thus, the claims recite an abstract idea. 

No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components such as a communication interface and a user device are recited at a high level of generality and are merely invoked as tools to receive funds, to calculate the number of whole shares, and to update the calculated the number of shares. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, steps such as “receiving a dollar amount to be spent” and “transmitting the calculated number of shares” include insignificant extrasolution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, the claims contain well understood, routine, and conventional activity that is claimed in a generic manner. For example, step such as transmitting the calculated number of shares for display on the user device insignificant extrasolution activities that are well understood, routine, and conventional. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05 (d). 


Claims 2-5 and 11-14 include limitations relating to updating the calculated highest number of whole shares, contents of the transaction cart, adjustments to the received dollar amount and displaying them on the user device, and these limitations merely narrow the abstract idea from claims 1 and 10 respectively.

Claim 7 include an additional element such as the user device relating to generic computer components that to not integrate the abstract idea or provide an inventive concept for the same reasons as explained with respect to claim 1. 
Claims 8-9 and 16-17 include limitations relating to providing educational content, a risk assessment and a summary of recommendations for the selected investment product and these limitations merely narrow the abstract idea from claims 1 and 10 respectively.
The dependent claims further narrow the abstract idea. As such, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120179592 A1 to Sheldon in view of US20170358028A1 to Hayashi and US7908199B2 to Neff et al.
	As per claim 1:
	Sheldon discloses a transaction management system comprising:
a transaction control circuit configured to [0058] “FIG. 4A illustrates an example of an input component 400 as described above with respect to FIGS. 1-3…” 
calculate, based on the received dollar amount and the prices per share of the selected investment products, a highest number of whole shares of the selected investment products that can be purchased for the received dollar amount  [0054] “Further, to calculate and/or execute a maximum sized order for a selected financial product, the financial products order entry system 100 may include an input component (for example, as shown in FIGS. 4A, 4B, and 5) through which a user may calculate and/or execute the necessary commands. For example, through the input component, a user may trigger the financial products order entry system 100 to calculate a maximum order size for a selected financial product. The calculation of the maximum order size for the selected financial product may be based, in part, on the currently implemented buying power limits, current open orders and any currently held positions.”
selectively update the calculated highest number of whole shares in response to adjustments to the received dollar amount and the prices per share of the selected investment products [0065] “In the example shown in FIG. 5, the order size displays 504 may update in real-time, at predetermined intervals, in response to one or more triggers (e.g., changed market conditions, changed buying power conditions, etc.) or in any other manner..”
wherein the communication interface is further configured to transmit, for display on the user device, the calculated highest number of whole shares [0058] “…In the example shown, the most recently calculated maximum order size is shown in the order size display 404. However, it is contemplated that in various alternative embodiments, the order size display 404 may be available to show any one or more order quantities, including presently calculated maximum sized order quantity or any other quantity.
	Sheldon does not explicitly disclose the following limitations:
a communication interface configured to receive, from a user device during a current transaction being executed using the communication interface, a dollar amount to be spent on two or more selected investment products having different prices per share, wherein the dollar amount is a maximum dollar amount that a user intends to spend in the current transaction. 
However, Hayashi, as shown, discloses the following limitations:
a communication interface configured to receive, from a user device during a current transaction being executed using the communication interface, a dollar amount to be spent… wherein the dollar amount is a maximum dollar amount that a user intends to spend in the current transaction  [0111] “In addition, in the specified brand trade screen 25, the buying part 30 is arranged below the first common part 26 described above, and the buying part 30 includes a buy button 30 a and a money-amount-setting indicating field 30 b. The buy button 30 a is a button (corresponding to a buy operation 30 a, the CPU 10 a transmits a buy instruction (a buy order) of the stocks of Company A by the money amount which is set in the money-amount setting field 26 e, to the securities company system 2…” [0113] “In addition, in the specified brand trade screen 25, the second common part 27 is arranged below the buying part 30 described above, and the second common part 27 includes an average buy unit price field 27 a, a current stock price field 27 b, a total investment amount field 27 c, and a current market value field 27 d.”  
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specified brand trade screen where a buy/sell transaction of a particular brand is performed is displayed on a user terminal which is used by an investor (user) for an online stock trade taught by Hayashi in a system that includes an input command component adapted to receive a command to calculate a maximum order size for a selected financial product based, at least in part, on the currently implemented buying power limits, currently held positions and currently open orders of Sheldon with the motivation to enhance a method with a new feature like providing the user, while putting a buying order to the trade screen, the money amount setting field and additionally a total investment amount field as taught by Hayashi over that Sheldon.
However, Neff et al., as shown, discloses the following limitations:
on two or more selected investment products having different prices per share (Col. 18, lines 59-65) “Each time an order is chosen, the system 100 permits/requires the individual to revise their original quantity, and value price in the stock/Himmelstein option for which they desire to trade away in the barter, thereby requiring the individual Col. 21, lines 60-66) “In this embodiment, the system 100 may continually update the barterer with respect to the security such as stocks (re: stocks that the individual informed the system that they were interested in) with respect to the current “closest” matches for a specific stock or range of stocks that exist in the database system, based on the value ratio formula(s) that were previously defined herein.” 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bartering system implements barters between a plurality of parties each having one or more classes of items available for barter taught by Neff et al. in a system that includes an input command component adapted to receive a command to calculate a maximum order size for a selected financial product based, at least in part, on the currently implemented buying power limits, currently held positions and currently open orders of Sheldon with the motivation to enhance a method with a new feature like providing the user an option to revise quantity and stock price to chosen range of stocks that exist in the database system before finalizing the transaction as taught by Neff et al. over that Sheldon.
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.
 As per claim 2:
	Sheldon discloses the following limitations:
the transaction control circuit is further configured to communicate with an investment system via the communication interface to selectively update the calculated highest number of whole shares in response to adjustments to the prices per share of the selected investment products [0046] “The one or more controllers 112 may also 104 and/or exchange 106.” [0065] “In the example shown in FIG. 5, the order size displays 504 may update in real-time, at predetermined intervals, in response to one or more triggers (e.g., changed market conditions, changed buying power conditions, etc.) or in any other manner…”
Claim 11 is rejected using the same rationale that was used for the rejection of claim 2.
As per claim 3:
	Sheldon discloses the following limitations:
the transaction control circuit is further configured to provide, via the communication interface, contents of a transaction cart to be displayed on the user device [0064] “…Similar to the input command component 400 shown in FIGS. 4A and 4B, the input command component 500 shown in FIG. 5 includes three separate product selection inputs 502 through which a user can select three products for which to place orders, as well as corresponding order size displays 504. The order size display 504 shown in FIG. 5 includes a separate display on the buy and sell sides for each product.”
Claim 12 is rejected using the same rationale that was used for the rejection of claim 3.
As per claim 4:
	
the transaction control circuit is further configured to selectively update the calculated highest number of whole shares of the selected investment products as displayed in the contents of the transaction cart [0064] “… Accordingly, the examples shown in FIGS. 4A and 4B may also incorporate such a preview function, with the calculate maximum order size command 406 acting to ensure the user is seeing the most up to date information in the order size display 404.”
Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.
As per claim 5:
	Sheldon discloses the following limitations:
the transaction control circuit is further configured to receive adjustments to the received dollar amount input via the transaction cart and selectively update the calculated highest number of whole shares of the selected investment products as displayed in the contents of the transaction cart in response to the adjustments received via the transaction cart [0065] “In the example shown in FIG. 5, the order size displays 504 may update in real-time, at predetermined intervals, in response to one or more triggers (e.g., changed market conditions, changed buying power conditions, etc.) or in any other manner…”
Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.
As per claim 6:
	Sheldon discloses the following limitations:
the transaction control circuit is further configured to provide, via the communication interface and to be displayed on the user device, at least one of  [0047] “The one or 112 may further include appropriate input/output ports for interconnection with the one or more displays 108 (e.g., monitors, printers, etc.) and the one or more input mechanisms 110 (e.g., keyboard, mouse, voice, touch, bioelectric devices, magnetic reader, RFID reader, barcode reader, etc.). For example, the one or more controllers 112 may include or be connected to a graphics subsystem to drive the display 16. The links to the peripherals may be wired or wireless connections.”
a transaction cart page in response to a request to display the transaction cart page [0059] “As shown, the order size display 404 may display the maximum order size for either the buy or sell side of the market. Alternatively, it may be adapted to display the maximum order size on both sides of the market. By viewing the order size display 404 after calculating a maximum sized order, a user can quickly identify the quantity of contracts or shares of any financial instrument that may be bought or sold within the order entry system 100.”
a checkout page in response to a request to advance to the checkout page [0060] “In the example shown in FIGS. 4A, there are separate commands to calculate maximum sized buy orders and maximum sized sell orders. In other embodiments, such as that shown in FIG. 4B, the calculation of maximum sized buy order quantity and the maximum sized sell order quantity may be triggered for simultaneous calculation, or calculation in rapid succession, using a single command. Such an embodiment may be particularly advantageous when using a programmable keyboard where only one physical key is needed to calculate maximum order sizes for both buy and sell orders.”
a review order page in response to a request to complete the current transaction [0065] “…This method of automated calculation of maximum sized orders, whether buy or sell 406 acting to ensure the user is seeing the most up to date information in the order size display 404.”
a purchase confirmation page [0062] “After the execution of the calculate maximum order size command 406 is executed, the calculated maximum order size will then be shown in the order size display 404, either on either or both of the buy and sell sides of the market.”
the transaction control circuit is configured to update the calculated highest number of whole shares in response to adjustments to the prices per share of the selected investment products as displayed in each of the transaction cart page, the checkout page, the review order page, and the purchase confirmation page [0065] “In the example shown in FIG. 5, the order size displays 504 may update in real-time, at predetermined intervals, in response to one or more triggers (e.g., changed market conditions, changed buying power conditions, etc.) or in any other manner. As such, the order size displays 504 functions as a preview for the orders that may be executed by the user. This method of automated calculation of maximum sized orders, whether buy or sell or both, may save users critical thinking time and allow them to focus more on the market. Such a preview function is not contemplated to be limited to embodiments in which the calculate and execute maximum order size functions are combined in a single command. Accordingly, the examples shown in FIGS. 4A and 4B may also incorporate 406 acting to ensure the user is seeing the most up to date information in the order size display 404.”
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.
As per claim 7:
	Sheldon discloses the following limitations:
the transaction management system and the user device [0043] “FIG. 1 illustrates a financial products order entry system 100 including a user interface 102 adapted to place orders through a brokerage 104 to an exchange 106. As shown in FIG. 1, the user interface 102 includes one or more displays 108 and one or more user input mechanisms 110, through which a user may interact with the financial products order entry system 100 to place orders.” 

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120179592 A1 to Sheldon in view of US20170358028A1 to Hayashi, US7908199B2 to Neff et al., and US 20070130043 A1 to O’Shaughnessy et al.
As per claim 8:
	Sheldon does not explicitly disclose the following limitations:
the transaction control module is configured to communicate with a content database via the communication interface to provide educational content to be displayed on the user device.
However, O’Shaughnessy et al., as shown, discloses the following limitations:
the transaction control circuit is configured to communicate with a content database via the communication interface to provide educational content to be displayed on the user device [0069] “If the user 101 elects the PMP 103 to present an allocation and 103 proceeds to the Profiling process 202. In the Profiling process 202 the user 101 is given a risk questionnaire by the PMP 103. User 101 completes the questionnaire, which seeks to measure the ability of the user 101 to handle various forms of investment risk by asking questions related to age, income, savings, savings rate, loss tolerance, investment experience/knowledge, purpose of investment, duration of investment, and preferences for size, style and domicile of investment…”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system providing automated investment allocation advice, selection of investment securities, customization of the automated advice, execution of investment securities, maintenance/monitoring of investment portfolios and rebalancing of investment portfolios taught by O’Shaughnessy et al. in a system that includes an input command component adapted to receive a command to calculate a maximum order size for a selected financial product based, at least in part, on the currently implemented buying power limits, currently held positions and currently open orders of Sheldon with the motivation to enhance a method with a new feature like providing the user investment recommendations by determining user’s ability to handle investment risks analyzing user’s answers to the portfolio management questions as taught by O’Shaughnessy et al. over that Sheldon.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 8.
As per claim 9:
	Sheldon does not explicitly disclose the following limitations:
wherein the educational content includes at least one of a risk assessment of the selected investment product and a summary of recommendations from a plurality of analysts regarding the selected investment products.

wherein the educational content includes at least one of a risk assessment of the selected investment product and a summary of recommendations from a plurality of analysts regarding the selected investment products [0069] “… The PMP 103 scores a the answers to these questions provided by the user 101 to determine a suitable, tailored allocation recommendation 203…” [0071] “If the user 101 chooses to customize the strategy recommendation 206 or answers no to the allocation recommendation decision 201, the PMP 103 will display to the user 101 the plurality of strategies in process 208. At this point the user 101 may select one of the strategies 209 from the plurality and proceed to View Strategy Details process 210.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system providing automated investment allocation advice, selection of investment securities, customization of the automated advice, execution of investment securities, maintenance/monitoring of investment portfolios and rebalancing of investment portfolios taught by O’Shaughnessy et al. in a system that includes an input command component adapted to receive a command to calculate a maximum order size for a selected financial product based, at least in part, on the currently implemented buying power limits, currently held positions and currently open orders of Sheldon with the motivation to enhance a method with a new feature like providing the user multiple strategies for choosing investment options by purchasing stocks as taught by O’Shaughnessy et al. over that Sheldon.
 Claim 17 is rejected using the same rationale that was used for the rejection of claim 9.
Response to Arguments 
Applicant filed the amendment on 11/24/2020. Claims 1-17 are pending. Claims 1-6, 8-11, 13-15, and 17 have been amended. Claims 1-17 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 112
	In light of Applicant’s arguments and amended claim rejection under the 35 U.S.C. §112(b) pertaining to claims 1-9 are withdrawn.

Rejections under 35 U.S.C. § 101
Due to amendment of claim 1 rejections of claims 1-9 are being directed to non-statutory subject matter are withdrawn.
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1-17 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 

Rejections under 35 U.S.C. § 102
	Applicant argues that Sheldon fails to disclose all features of the amended claims. 
	Sheldon in view of Hayashi and Neff et al. teaches all limitations of amended claims 1 and 10.
Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA . ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692